Citation Nr: 0510386	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for procedural and 
evidentiary considerations in March 2004, and that the action 
requested in its remand has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review. 

The Board also again notes that since the veteran expressed 
disagreement with the initial rating assigned to his diabetes 
mellitus effective from June 29, 1994, the Board will 
consider entitlement to an increased rating from the 
effective date of service connection pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  


FINDING OF FACT

The veteran's diabetes mellitus is manifested by symptoms in 
an unexceptional disability picture that more nearly 
approximate severe diabetes mellitus with episodes of 
ketoacidosis or hypoglycemic reactions and beginning ocular 
disturbances, or requiring insulin, restricted diet, and 
regulation of the veteran's activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year.


CONCLUSION OF LAW

The criteria for a 60 percent, but not greater, rating for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.119, 
Diagnostic Code 7913 (in effect before and after June 6, 
1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this case has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the veteran has been advised on numerous occasions of 
the type of evidence needed to warrant entitlement to an 
increased evaluation under the applicable rating criteria.

First, although February 2001 correspondence relates to the 
veteran's initial claim for service connection for diabetes 
mellitus, it does request medical evidence about the 
veteran's diabetes mellitus.  The Board would further note 
that Department of Veterans Affairs (VA)'s Office of the 
General Counsel has determined that when a claim of service 
connection is granted and the veteran submits a notice of 
disagreement as to the disability evaluation assigned, notice 
under 38 U.S.C.A. § 5103(a) is not required as to the claim 
raised in the notice of disagreement, provided that 
appropriate VCAA notice was provided as to the initial claim 
that was the subject of the grant.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, it was concluded that the 
regional office (RO)'s only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.

A July 2001 letter from the RO to the veteran also advised 
the veteran that it was seeking certain medical records on 
behalf of he veteran, noting that while it was the 
responsibility of the veteran to furnish evidence required in 
support of his claim, it was VA's practice to assist veterans 
by making requests for records such as private medical 
records.

Thereafter, the December 2001 granted service connection for 
the veteran's diabetes mellitus and assigned a 20 percent 
rating, effective from June 29, 1994.  The veteran was 
advised in the December 2001 rating decision and March 2002 
statement of the case that while his diabetes was shown to be 
manifested by the requirement for insulin and restricted 
diet, or oral hypoglycemic agent and restricted diet, 
insulin, restricted diet and regulation of activities was 
required for the next highest rating of 40 percent was not 
shown.

A March 2002 rating decision clarified that the veteran had 
been assigned a 10 percent rating from June 29, 1994, and an 
April 2002 rating decision assigned a 20 percent rating 
effective from February 17, 1999, the date a private 
physician's note indicated that the veteran started taking 
insulin for his diabetes.

Thereafter, pursuant to the Board's remand in March 2004, 
certain action was undertaken by the RO, including the 
sending of a September 2004 letter notifying the veteran of 
the evidence needed to substantiate his claim, the evidence 
that would be obtained by the VA, and the evidence that was 
to be provided by the veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The February 2005 supplemental statement of the case advised 
the veteran that the evidence still did not show entitlement 
to the next higher rating of 40 percent under the applicable 
rating criteria, as his activities were not restricted.

Although the September 2004 VCAA notice letter clearly came 
after the initial rating decision that assigned the original 
rating for the veteran's disability, and did not specifically 
request that the appellant provide any evidence in the 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The Board further notes that while there is an indication 
that there may be missing records, especially from a reported 
hospitalization for hypoglycemia within the past year, the 
Board finds that such records are sufficiently addressed 
within the October 2004 VA diabetes examination report which 
is contained within the claims file.  In addition, neither 
the veteran nor his representative has indicated any 
intention to provide any additional medical evidence to 
support the veteran's claim.

Finally, to the extent the Board has granted a higher 
evaluation for the veteran's diabetes mellitus, any failure 
to notify or develop the claim cannot be considered 
prejudicial to the veteran.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The veteran currently is assigned a rating of 20 percent 
under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004), which 
provides a 20 percent rating for diabetes mellitus that is 
characterized by symptoms requiring insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.  For a 
40 percent rating, the veteran's diabetes mellitus must 
require insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  In the 
March 2002 statement of the case and February 2005 
supplemental statement of the case which most recently denied 
an increased rating, the RO has concluded that while the 
veteran is now required to use insulin and is on a restricted 
diet, he is not required to have regulation of activities, 
and therefore does not meet the criteria required for a 40 
percent rating under this Diagnostic Code.

The Board has reviewed all the evidence of record, and agrees 
that the veteran is required to use insulin and is on a 
restricted diet.  Moreover, however, the Board notes that 
although the October 2004 VA examiner found that the 
veteran's activities were not restricted secondary to 
diabetes, he further found that the veteran had an episode of 
hypoglycemia in the previous year that required him to be 
hospitalized at A. Hospital.  The Board finds that the 
veteran's need for hospitalization within the past year is at 
least somewhat inconsistent with the finding of no 
restriction on activities.  In addition, the Board notes that 
a 60 percent rating under the "old" criteria found in 
Diagnostic Code 7913 was provided for severe diabetes 
mellitus with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength 
and with mild complications, such as pruritis ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbances.  Thus, with the veteran service connected for 
glaucoma and the evidence of hypoglycemic reaction, giving 
the veteran the benefit of the doubt, the Board finds that 
the veteran is entitlement to a 60 percent rating for his 
diabetes mellitus under the criteria applicable to this 
disorder prior to June 6, 1996.  

In addition, even under the criteria in effect for this 
disorder after June 6, 1996, a 60 percent rating continues to 
be available for diabetes mellitus requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, and again giving the 
veteran the benefit of the doubt, given the October 2004 VA 
examiner's finding of a hospitalization with the past year 
for hypoglycemic reaction and at least some implicit affect 
on activities, the Board finds that a 60 percent rating is 
also warranted for this disability under the "new" rating 
criteria.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).

With respect to the veteran's entitlement to the next and 
highest rating of 100 percent under Diagnostic Code 7913, the 
Board finds that the evidence does not support such a rating 
under either the old or new criteria.  Under the old 
criteria, the diabetes must be shown to be uncontrolled with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities; with 
progressive loss of weight and strength, or severe 
complications, and there is no indication that the veteran's 
diabetes is manifested by repeated ketoacidosis or 
hypoglycemic reactions and he reported at the time of his 
October 2004 examination that he had experienced no weight 
loss or gain over the previous 12 months.  Similarly, a 100 
percent rating under the new criteria requires episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  Here, there is no showing that 
the veteran has been hospitalized at least three times in the 
past year for episodes of ketoacidosis or hypoglycemic 
reactions, and the October 2004 VA examiner noted that the 
veteran visited his diabetic care provider every six months.

Finally, the Board has additionally considered a higher 
rating for the veteran's diabetes mellitus under 38 C.F.R. 
§ 3.321, and finds that the veteran's disability, while 
clearly disabling, has not been manifested by symptoms that 
are so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with his 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.  

Therefore, the Board concludes that the veteran is entitled 
to a 60 percent, but not higher, rating for his diabetes 
mellitus under both the new and old criteria applicable to 
this disability.


ORDER

Entitlement to a 60 percent rating for the veteran's diabetes 
mellitus is granted, subject to the legal criteria governing 
the payment of monetary benefits.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


